Pee Cuetam.
The prosecutor seems to have been emploj’ed as a sort of a general handy man nncler the commissioner of Parks and Property of Perth Amboy. He was summarily dismissed from his employment and claims that the dismissal is illegal because of the Exempt Firemen’s act of 1911 (Pamph. L., p. 444), which provides, among other things, that no person then holding a position or office under the government of any city, &c., of this state, or may thereafter he appointed to snch position, whose term of office is not fixed by law and receiving a salary, &c., who was an exempt fireman, &e., shall be removed except for canse and after a hearing.
The prosecutor was not appointed by any ordinance or resolution; but was employed by the commissioner as a sort of general utility man working at trimming trees, painter, carpenter, &e. At first he was paid by the day but later was placed on a salary. We do not think that he held either a position or an office. The distinction of the three classes of *164service is contained in the leading case of Fredericks v. Board of Health, 82 N. J. L. 200, which cites, among other cases, McLaughlin v. Jersey City, 51 Id. 240; Evans v. Hudson County, 53 Id. 585, and Kreigh v. Hudson, 62 Id. 178.
We are clear that the prosecutor is not entitled to the protection of the statute invoked and, consequently, the rule to show cause will be discharged.